NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SAMUEL VACA PEREZ,                              No.    21-70878

                Petitioner,                     Agency No. A204-625-781

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Samuel Vaca Perez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review de novo the legal question

of whether a particular social group is cognizable, except to the extent that

deference is owed to the BIA’s interpretation of the governing statutes and

regulations. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

review for substantial evidence the agency’s factual findings. Id. at 1241. We

deny the petition for review.

      The agency did not err in concluding that Vaca Perez did not establish

membership in a cognizable particular social group. See Reyes v. Lynch, 842 F.3d

1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a particular

social group, “[t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))). Substantial evidence

supports the BIA’s determination that Vaca Perez otherwise failed to establish the

harm he experienced or fears in Mexico was or would be on account of a protected

ground. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if

membership in a particular social group is established, an applicant must still show

that “persecution was or will be on account of his membership in such group”);

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be

free from harassment by criminals motivated by theft or random violence by gang


                                           2                                    21-70878
members bears no nexus to a protected ground”). Thus, Vaca Perez’s asylum and

withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT relief because

Vaca Perez failed to show it is more likely than not he would be tortured by or with

the consent or acquiescence of the government if returned to Mexico. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal is otherwise denied.

      PETITION FOR REVIEW DENIED.




                                         3                                   21-70878